DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Specification
The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed. 

Claim Objections
The following claims are objected to because of the following informalities:  
Claim 21, line 1: “claim 1” should be corrected to - -claim 20- -, limitations dependent on claim 20 and not shown in claim 1;
Appropriate correction is required.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-3, 5-7, 9-10, 15-16, 18, 25-27, 31-34, 37-38, 40-45, 48-53 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Lee (US 2005/0164562).
Regarding claim 1: Lee teaches an improved electrical connector (Fig. 1) comprising: an electrical connector A having an electrical connector body (at A; Fig. 1); a collar 13 circumferentially surrounding an external surface of the electrical connector (see Figs. 1-4); and wherein the collar comprises: a collar body (at 13; Fig. 1) being substantially hollow configured to receive at least a portion of the electrical connector body (Fig. 4), the collar body having a cable end and a free end (e.g. left and right ends; Fig. 1); one or more fingers 18 extending from the free end of the collar body configured to physically prevent incorrect mating with another corresponding component (see Fig. 1).  
Regarding claim 2: Lee teaches all the limitations of claim 1 and further teaches wherein the collar 13 prevents connection of corresponding electrical connectors which would electrically connect but for the one or more fingers obstructing complete insertion (see Figs. 1-3).  
Regarding claim 3: Lee teaches all the limitations of claim 1 and further teaches wherein the incorrect mating (Fig. 1) the collar 13 prevents is connection of components associated with different electrical polarity (e.g. collars purpose is to prevent incorrect mating for multitude of reasons).  
Regarding claim 5: Lee teaches all the limitations of claim 1 and further teaches wherein the one or more fingers 18 comprises an interference surface configured to block incorrect mating with another component (see Fig. 1).  
Regarding claim 6: Lee teaches all the limitations of claim 5 and further teaches wherein the interference surface is located at a free end of the finger (see Fig. 1).  
Regarding claim 7: Lee teaches all the limitations of claim 1 and further teaches wherein the electrical connector A comprises an insertion direction for co-axially mating with a corresponding electrical connector and the one or more fingers 18 extends substantially parallel the insertion direction (see Figs. 1-3).  
Regarding claim 9: Lee teaches all the limitations of claim 1 and further teaches wherein the collar 13 is non-rotatable with respect to the electrical connector body (e.g. when collar is attached to electrical connector body, it is not rotatable in order to prevent incorrect coupling; see Fig. 1).  
Regarding claim 10: Lee teaches all the limitations of claim 1 and further teaches wherein the one or more fingers 18 are arranged at or about a perimeter of the collar at discrete positions (see Figs. 1-4).  
Regarding claim 15: Lee teaches all the limitations of claim 1 and further teaches wherein the one or more fingers 18 has a substantially rectangular profile when viewed from a side of the collar (see Fig. 1).  
Regarding claim 16: Lee teaches all the limitations of claim 1 and further teaches wherein the collar further comprises one or more visual indicia to indicate positive or negative charge, the visual indicia being colour, marking and/or shape (see Fig. 4 for markings).  
Regarding claim 18: Lee teaches all the limitations of claim 1 and further teaches wherein the collar body 13 and/or the electric connector body comprises supplementary alignment elements 10, 12 to align the components together, the supplementary alignment elements are a slot and protrusion (Fig. 4).  
Regarding claim 25: Lee teaches all the limitations of claim 1 and further teaches wherein the collar 13 comprises a rigid or semi-rigid material (see Fig. 1 for a rigid collar in order to prevent incorrect coupling).  
Regarding claim 26: Lee teaches all the limitations of claim 1 and further teaches wherein the collar 13 is a separate component to the electrical connector (Fig. 1).  
Regarding claim 27: Lee teaches all the limitations of claim 26 and further teaches wherein the collar 13 is removable from the electrical connector (e.g. collar is provided on the connectors; and can be removed by force).  
Regarding claim 31: Lee teaches all the limitations of claim 1 and further teaches wherein the collar 13 prevents the improved electrical connector forming a connection in series and permits a connector forming a connection in parallel (see Figs. 1-3).  
Regarding claim 32: Lee teaches an improved electrical connector (Fig. 1) comprising: an electrical connector A being a male or female connector configured to coaxially connect with a corresponding electrical connector B being the other of the male or female connector (see Fig. 1), the electrical connector having an electrical connector body (Fig. 1); a collar 13 circumferentially surrounding an external surface of the electrical connector (see Figs. 1-4); and wherein the collar 13 comprises: a collar body being substantially hollow configured to receive at least a portion of the electrical connector body (see Figs. 1-4), the collar body having a cable end and a free end (e.g. left and right ends; Fig. 1); and 4824-2581-6799Atty. Dkt. No.: 103034-0208 one or more fingers 18 extending from the free end of the collar body arranged to allow or prevent physical connection with the corresponding electrical connector (see Figs. 1-3).  
Regarding claim 33: Lee teaches an electrical connector assembly (Fig. 1) comprising: a female electrical connector; and a male electrical connector (A, B; Fig. 1); wherein both the female and male electrical connectors are improved electrical connectors as claimed in claim 1 (see Fig. 1); and wherein the female and male electrical connectors are co-axial corresponding electrical connectors configured to electrically connect upon complete insertion (Fig. 3).  
Regarding claim 34: Lee teaches all the limitations of claim 33 and further teaches wherein the collar of each improved electrical connector comprises one or more fingers 18 in one of the following arrangements: a) arranged to allow the corresponding male and female electrical connectors to make full and complete connection upon insertion (Fig. 3); or b) arranged to obstruct full and complete insertion of the corresponding male and female electrical connectors (Fig. 1), the corresponding electrical connectors capable of making full and complete connection but for the one or more fingers (Figs. 2-3).  
Regarding claim 37: Lee teaches all the limitations of claim 34 and further teaches wherein the one or more fingers 18 of the female connector are arranged such that at least one of the one or more fingers 18 of the female connector align in the insertion direction with at least one of the one or more fingers of the male connector to physically obstruct full connection upon insertion and vice versa (see Fig. 1).  
Regarding claim 38: Lee teaches all the limitations of claim 37 and further teaches wherein at least one of the one or more fingers 18 of the corresponding female and/or male electrical connectors obstruct complete insertion of the electrical connectors when the free ends of the connectors are pushed together and at least one of the one or more fingers of the female electrical     
connector abuts at least one of the one or more fingers of the corresponding male electrical connector to prevent complete insertion of the electrical connectors (Fig. 1).  
Regarding claim 40: Lee teaches all the limitations of claim 34 and further teaches wherein the female and male electrical connectors are associated with different electrical poles (e.g. mating connectors have different electrical poles).  
Regarding claim 41: Lee teaches all the limitations of claim 33 and further teaches wherein the collar of the one or more fingers 18 of the female electrical connector is located in different positions around the perimeter of the collar 13 to the one of the one or more fingers of the collar of the corresponding male electrical connector (Figs. 2-3).  
Regarding claim 42: Lee teaches all the limitations of claim 41 and further teaches wherein the one or more fingers 18 of the female electrical connector is arranged as a geometrical reflection of the one or more fingers of the corresponding male electrical connector (Fig. 1).  
Regarding claim 43: Lee teaches all the limitations of claim 42 and further teaches wherein the one of the one or more fingers 18 of the female electrical connector and corresponding male electrical connector do not engage and the electrical connectors can complete insertion when the free ends of the connectors are pushed together (see Fig. 3).  
Regarding claim 44: Lee teaches all the limitations of claim 41 and further teaches wherein the female and male electrical connectors are associated with the same electrical pole (e.g. when mated they have similar electrical poles).  
Regarding claim 45: Lee teaches an electrical connector assembly (Fig. 1) comprising: a female electrical connector having a female natural connection orientation; and a male electrical connector having a male natural connection orientation (Fig. 1); the female and male electrical connectors are co-axial corresponding electrical connectors configured to electrically connect upon complete insertion in the natural connection orientations (Fig. 3); each electrical connector comprising a collar 13 circumferentially surrounding an external surface of the electrical connector (Figs. 1-4), the collar fixed and non-rotatable in relation to an electrical connector body (see Fig. 1); -7-4824-2581-6799Atty. Dkt. No.: 103034-0208the collar comprises one or more fingers 18 extending from a collar body, arranged to allow or prevent physical connection with the corresponding electrical connector upon insertion  (see Fig. 1).  
Regarding claims 48-53: The same reasoning applied in the rejection of apparatus claims 1-3, mutatis mutandis, applies to the subject-matter of method claims 48-53, given the apparatus is considered inseparable from the method of (making/using) the apparatus.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 20-21 are rejected under 35 U.S.C. 103 as being unpatentable over Lee (US 2005/0164562), in view of Chevreau (US 2017/0324192)
Regarding claim 20: Lee teaches all the limitations of claim 1.
Lee does not explicitly teach comprising a locking engagement feature for coupling the collar onto the electrical connector.  
Chevreau teaches a locking engagement feature 238 for coupling a collar 236 onto an electrical connector 210 (see Fig. 2A and Para. 0079).  
Therefore it would have been obvious to one of ordinary skill in the art to be able to modify the invention with a locking engagement feature for coupling the collar onto the electrical connector as taught by Chevreau into the electrical connector of Lee in order to achieve the advantage of mechanically connecting and fixing the collar to the connector in the desired orientation. 
Regarding claim 21: Lee, in view of Chevreau, teaches all the limitations of claim 20.
	Lee does not explicitly teach wherein the engagement feature comprises a tab on the inner surface of the collar body or the outer surface of the electrical connector body, the tab is a ramp configured to promote insertion of the -4-collar onto the electrical connector in one direction and prevent disengaging of the collar from the electrical connector in the opposite direction.  
Chevreau teaches wherein the engagement feature 238 comprises a tab on the inner surface of the collar body (see Fig. 2A) or the outer surface of the electrical connector body, the tab is a ramp configured to promote insertion of the  collar onto the electrical connector in one direction and prevent disengaging of the collar from the electrical connector in the opposite direction (see Fig. 2A and Para. 0079).  
Therefore it would have been obvious to one of ordinary skill in the art to be able to modify the invention with the engagement feature comprises a tab on the inner surface of the collar body or the outer surface of the electrical connector body, the tab is a ramp configured to promote insertion of the -4-collar onto the electrical connector in one direction and prevent disengaging of the collar from the electrical connector in the opposite direction as taught by Chevreau into the electrical connector of Lee in order to achieve the advantage of mechanically connecting and fixing the collar to the connector in the desired orientation. 





Claims 28-30 are rejected under 35 U.S.C. 103 as being unpatentable over Lee (US 2005/0164562), in view of Pfaffenbach (US 2010/0240242)
Regarding claim 28: Lee teaches all the limitations of claim 1.
Lee does not explicitly teach wherein the electrical connector is a photovoltaic connector.  
Pfaffenbach teaches wherein an electrical connector is a photovoltaic connector (see Figs 1-2 and Para. 001).  
Therefore it would have been obvious to one of ordinary skill in the art to be able to modify the invention with the electrical connector is a photovoltaic connector as taught by Pfaffenbach into the electrical connector of Lee in order to achieve the advantage of providing a connector to use with photovoltaic cables and assemblies (Para. 0014).
Regarding claim 29: Lee teaches all the limitations of claim 28.
Lee does not explicitly teach wherein the photovoltaic connector is a QC4 connector.  
Pfaffenbach teaches wherein the photovoltaic connector is a QC4 connector (see Figs 1-2).  
Therefore it would have been obvious to one of ordinary skill in the art to be able to modify the invention with the photovoltaic connector is a QC4 connector as taught by Pfaffenbach into the electrical connector of Lee in order to achieve the advantage of providing a connector to use with photovoltaic cables and assemblies (Para. 0014).
Regarding claim 30: Lee teaches all the limitations of claim 1.
Lee does not explicitly teach wherein the electrical connector is a single pole connector.  
Pfaffenbach teaches wherein an electrical connector is a single pole connector (see Figs 1-2 and Para. 0002).  
Therefore it would have been obvious to one of ordinary skill in the art to be able to modify the invention with the electrical connector is a single pole connector as taught by Pfaffenbach into the electrical connector of Lee in order to achieve the advantage of providing a connector to use with photovoltaic cables and assemblies (Para. 0014).

Claim 46 is rejected under 35 U.S.C. 103 as being unpatentable over Lee (US 2005/0164562), in view of Luo (US 2020/0169042)
Regarding claim 46: Lee teaches all the limitations of claim 1.
	Lee does not explicitly teach a photovoltaic system comprising: one or more photovoltaic modules; one or more improved electrical connectors as claimed in claim 1 to couple the one or more photovoltaic modules to another component of the photovoltaic system via electrical cables, wherein the component the photovoltaic cell is connected to is one or more of the following components: a) another photovoltaic module; b) junction box; c) solar charge controller.  
Luo teaches a photovoltaic system (Fig. 1) comprising: one or more photovoltaic modules (Fig. 1); one or more improved electrical connectors as claimed in claim 1 to couple the one or more photovoltaic modules to another component of the photovoltaic system via electrical cables, wherein the component the photovoltaic cell is connected to is one or more of the following components: a) another photovoltaic module (Fig. 1); b) junction box; c) solar charge controller.  
Therefore it would have been obvious to one of ordinary skill in the art to be able to modify the invention with a photovoltaic system comprising: one or more photovoltaic modules; one or more improved electrical connectors as claimed in claim 1 to couple the one or more photovoltaic modules to another component of the photovoltaic system via electrical cables, wherein the component the photovoltaic cell is connected to is one or more of the following components: a) another photovoltaic module as taught by Luo with the electrical connector of Lee in order to achieve the advantage of providing the connector to use with photovoltaic cables and assemblies.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Please see PTO-892 for pertinent prior art, specifically focusing on connectors having features to prevent incorrect coupling.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to OSCAR C JIMENEZ whose telephone number is (571)270-0272. The examiner can normally be reached Monday-Friday 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Renee Luebke can be reached on (571) 272-2009. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/OSCAR C JIMENEZ/Examiner, Art Unit 2833